Citation Nr: 1109515	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  10-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Evaluation of bilateral hearing loss disability, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Robert A. Embree


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of October 2009 of the Ft. Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).

A hearing in front of the undersigned Veteran's Law Judge was held in June 2010.  A transcript of the hearing has been associated with the claim file.  


FINDINGS OF FACT

On VA audiometric examination in August 2009, bilateral speech recognition was 94 percent and the right ear had an average decibel loss of 62 (Level II) and the left ear had an average decibel loss of 50 (Level I).


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in June 2009 and August 2009.  Regarding the appellant's claim for a higher evaluation, the Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, the appellant was afforded a VA examination.  We also note that the VA examination was adequate.  The examiner reviewed the history, established clinical findings and presented reasons for the opinion.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2010 Travel Board hearing, along with various statements submitted by the appellant, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.  The actions of the Board comply with 38 C.F.R. § 3.103.

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  We conclude that the disability has not significantly changed and that a uniform rating is warranted during the time frame addressed in this decision.

The appellant's service-connected bilateral hearing loss disability has been rated by the RO under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86.

On the August 2009 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
65
75
LEFT
40
35
50
75

The appellant's had a pure tone average of 62 for the right ear and 50 for the left ear.  Speech audiometry revealed speech recognition ability of 94 bilaterally.

Application of the regulation to the findings of the August 2009 audiometric evaluation results in a numeric designation of, at worse, II for the right ear and I for the left.  The findings of the August 2009 private audiometric evaluation results in a numeric designation of I on the left ear and II on the right ear.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Under Table VII that yields a noncompensable evaluation.  

Furthermore, the Board finds that the appellant's hearing loss does not show an exceptional pattern of hearing impairment and as such 38 C.F.R. § 4.86 is not for application.

Based on the competent evidence of record, the Board concludes that a higher evaluation, higher than 0 percent disabling for the appellant's bilateral hearing loss disability is not warranted under the schedular criteria.

As shown above, at most, the audiometric examinations support a 0 percent rating for bilateral hearing loss disability.  Although the appellant asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board notes that the appellant's assertions that his hearing has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a 0 percent disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the 0 percent rating presently assigned accurately reflects the degree of the appellant's service- connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board is mindful of the appellant's assertions at the June 2010 hearing that the examination results do not properly show his real life hearing impairment.  Moreover, the Board has considered the November 2009 letter from the VA contracting audiologist wherein he states that the Maryland CNC test does not properly reflect the real life auditory communication skills.  However, the Board notes that under VA regulations, the Maryland CNC test is adequate and necessary in determining the level of disability.  Furthermore, the August 2009 VA examination complied with the VA regulatory requirements under 38 C.F.R § 4.85.  To the extent the appellant is arguing that the provisions of 38 C.F.R § 4.85 should not be used in determining the degree of disability of his hearing loss disability, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  We must abide by the Court.  To the extent that he disagrees with the method of determining evaluations, the Board is bound by the law and regulations.

Based on the foregoing, the claim for a compensable rating for bilateral hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. For extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the appellant's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The appellant's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by those disabilities.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Here, a review of the August 2009 VA audiological examination reflects that the examiner (audiologist) did not provide an adequate description of the functional effects of the appellant's hearing loss.  However, at the Travel Board hearing of June 2010 the appellant testified that he has a hard time understanding people.  He testified he usually has to repeat himself and also mumbles because he cannot tell how loudly he is speaking.  He also testified that he cannot hear announcements at stores, airports or restaurants.  He further testified that his hearing loss has had a deep and meaningful impact on his life, for example, he does not like to go to restaurants anymore.  Therefore, while the examiner did not provide a description of the functional impairment caused by the bilateral hearing loss disability, the appellant provided such evidence during his hearing.  However, there is evidence in the record that the appellant has been issued hearing aids which get adjusted as his hearing decreases which have helped with his hearing deficiency.  Moreover, the appellant has not shown that his service-connected bilateral hearing loss disability has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  Finally, the appellant's bilateral hearing loss also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).


ORDER

A compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


